Under an information filed in the district court of Okmulgee county, by the county attorney, charging that the defendant, Bud McLaughlin, Mike Broshears, Bill Barnes, and Charley Baker, did in said county on or about the 2nd day of June, 1917, commit the crime of injuring and destroying public improvements, the plaintiff in error upon his separate trial was convicted, and he was by the court sentenced to serve a term of seven years in the penitentiary. From the judgment he appeals. The question presented in this case is identical with the question raised in the companion case of Broshears v. State, reversed at the last term. Upon the authority of that case and for reasons stated in the opinion therein, the judgment herein is reversed.